Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Republic of Korea on 11/28/2019. It is noted, however, that applicant has not filed a certified translation of the KR10-2019-0156099 application as required by 37 CFR 1.55.

Information Disclosure Statement
 The information disclosure statement (IDS) submitted on 11/24/2020, 05/11/2021, and 01/06/2022. was filed after the mailing date of the application on 11/24/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
	The Drawings were submitted on 01/07/2021. The Drawings are acceptable.

Specification
	The Specification was submitted on 11/24/2020.The Specification is acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1,2,4,5,8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (WO2019/194402, published 10/10/2019, see US 11130838 B2 for references), Choi et al (KR20090056014A, filed 06/03/2009), Lowe et al (A.B. Lowe, Polym. Chem., 5, 4820-4870 (2014)) and Oh et al (US 2008/0090177, published 04/172008).
	Regarding Claim 1, Lee discloses a cardo-based binder resin, a black matrix, a color filter, and a display apparatus including the same (Abstract). More specifically, Lee discloses a cardo-based binder resin, represented by Chemical Formula 1 shown below (Column 3 Line 64 - Column 5 Line 9) : 

    PNG
    media_image1.png
    210
    696
    media_image1.png
    Greyscale

Wherein R1 and R2 are hydrogen or represented by Formula 2:

    PNG
    media_image2.png
    121
    351
    media_image2.png
    Greyscale

And the undefined moiety attached to site X6 is the linkage to Chemical Formula 1.
X1-X6 are a substituted or unsubstituted alkylene group or substituted or unsubstituted alkylene oxide group. 
Y1-Y2 are selected from the group consisting of a substituted or unsubstituted alkylene group; a substituted or unsubstituted cycloalkylene group; a substituted or unsubstituted cycloalkenylene group; and a substituted or unsubstituted arylene group,
R3 to R5 are the same as or different from each other, and each independently hydrogen; or a substituted or unsubstituted alkyl group, 
A1 to A4 are the same as or different from each other, and each independently selected from the group consisting of hydrogen; deuterium; a halogen group; a nitrile group; a nitro group; a hydroxyl group; an ester group; an imide group; an amide group; a substituted or unsubstituted alkoxy group; a substituted or unsubstituted alkyl group; a substituted or unsubstituted cycloalkyl group; a substituted or unsubstituted alkenyl group; a substituted or unsubstituted cycloalkenyl group; a substituted or unsubstituted silyl group; a substituted or unsubstituted boron group; a substituted or unsubstituted phosphine oxide group; a substituted or unsubstituted phosphine group; a substituted or unsubstituted sulfonyl group; a substituted or unsubstituted amine group; a substituted or unsubstituted aryl group; and a substituted or unsubstituted heteroaryl group, and a1 to a4 are an integer of 0 to 4, and when a1 to a4 are 2 or greater, structures in the parentheses ( ) are the same as or different from each other.
Lee further defines the meaning of “substituted or unsubstituted” and gives moieties with examples in Column 8 Line 38 to Column 11 Line  57. 
Lee discloses an embodiment in Synthesis Example 2 (Column 21-23) wherein the cardo binder resin described is composed of three different embodiments of Chemical Formula 1 – disclosed therein as Chemical Formula 3, 4, and 5. 
Lee also discloses a photosensitive composition containing the aforementioned cardo resin(s), but also a multifunctional monomer, a photoinitiator, a solvent, and a colorant (Column 15, Lines 59-63). Lee further discloses that the monomer may be any one or more of unsaturated carboxylate esters, aromatic vinyls, unsaturated ethers, unsaturated imides, and acid anhydrides such as those listed from Column 17 Line 19 – Column 18 Lines 5. The photoinitiator is disclosed by Lee as not being particularly limited so long as it photogenerates radical species – specific families of compounds include acetophenones, biimidazoles, triazines, and oximes, further discussed with examples from Column 18 Line 26 – Column 19 Line 10. Lee discloses propylene glycol methyl ether acetate (PGMEA) as the solvent of choice in some examples, but a full list of preferred solvents is given on Column 19 Lines 30-41. Concerning colorants, Lee discloses carbon black as a pigment of choice, but does disclose that as necessary a blend of organic pigments may be used (Column 16, Lines 56-68). 
	Lee does not teach a substitution at the -OH positions between X3/X1 and X2/X4, but does teach a hydrogen atom at that position.
	Oh teaches a resin composition including a cardo resin, wherein the composition includes a cardo resin represented by Formula 1, a reactive unsaturated compound, an initiator, a solvent, and optionally a pigment and or other additive ([0017]-[0019]).  Formula 1 is as disclosed in [0019]-[0020], with further exemplary embodiments of the resin having structural formulas as those given in [0028-[0029]. Oh teaches a series of reactive unsaturated compounds, presented without limitation as preferred embodiments in [0034], and that they may be used alone or in combination with other reactive unsaturated compounds. The initiator as taught by Oh may be a photopolymization initiator, radical polymerization initiator, and a mixture thereof, and exemplary families and species of initiator are given in [0036]-[0045]. Exemplary solvents are taught by Lee in [0048] and may be used alone or as a mixture thereof. Pigments taught by Oh are detailed in [0050], being organic or inorganic materials such as phthalocyanine or carbon black. 
	Oh does not teach the presence of a ring-opened glycidyl ether substructure in the repeat unit of their cardo resin, nor does Oh explicitly teach the use of more than one kind of cardo resin in the composition.
	Choi teaches a resin composition including an adhesion curing promoter, an alkali-soluble resin binder, a multifunctional monomer having an ethylenically unsaturated bond, a photoinitiator, and solvent in [0010]. The adhesion promoter as taught has the chemical formula disclosed below from [0011]:

    PNG
    media_image3.png
    122
    208
    media_image3.png
    Greyscale

Wherein R1-3 are each independently a C1-8 alkyl, alkoxy, and/or aromatic group; at least one is an alkoxy group, Rx is an alkylene group of C2-C8, and n is 1 or 2.
	Choi also teaches a resin composition wherein the resin may include a resin binder of Formula 2 disclosed in [0017]-[0019] and/ or one of a repeating unit represented by Formula 3, shown below disclosed in [0022]-[0023]

    PNG
    media_image4.png
    211
    634
    media_image4.png
    Greyscale

Wherein Rx is the product of a reaction of a 5-membered carboxylic anhydride to form an ester bond, and Ry is selected from a hydrogen, methacryloyl, or acryloyl group. 
	Choi teaches a monomer in [0025], where the monomer may be mono or polyfunctional. The polymerization initiator as taught by Choi is most preferably a biimidazole compound. Specific embodiments of the biimidazole are given in [0027]-[0028]. Choi teaches preferred embodiments of solvent systems in [0028]. Regarding colorants, Choi teaches pigments to be used in coloring the composition in [0067], wherein the composition may be colored with one or multiple pigments. 
It would have been obvious before the effective filing date of the claimed invention to combine teachings from Lee, Oh, and Choi to arrive at the claimed invention. All three teach a composition containing an initiator, a monomer having an unsaturated bond to be polymerized, an initiating species, a pigment, and a solvent. All three additionally teach a cardo resin component. Lee’s claimed structural unit for the composition resin most closely maps onto the instant resin structure – but does not feature moieties that map onto Formula 3 and 4 in the claimed invention. Oh also maps onto the claimed structure, but suffers the same limitation as Lee. Choi teaches a resin composition having a methacryloyl or acryloyl substituent on Ry – the presence of these substituents in the resin is coupled with the presence of a thiol-based siloxane adhesion promoter. Thiols readily react with methacryloyl and acryloyl moieties through a well-known Michael-addition reaction mechanism as discussed in A.B. Lowe, Polym. Chem., 5, 4820-4870 (2014), and as such a person having ordinary skill in the art would be able to envision products wherein the cardo resin taught in Choi has already reacted with the adhesive promoter from Choi to arrive at the claimed invention (See MPEP 2116.01), and knowing the adhesive properties of the promoter, could find motivation to select such a product in effort to gain an advantage such as increased substrate adhesion. Claim 1 is thus held obvious.

Regarding Claim 2, Lee discloses a composition wherein the cardo binder resin may contain polymers of a weight-average molecular weight of 1000g/mol to 10,000g/mol, and more preferably between 2000g/mol and 4000/g/mol (Column 15, 54-59) – though it should be noted that preferred embodiments are not the only teaching of a reference. Lee also discloses an embodiment containing multiple polymer species identified as Chemical Formulas 3-5 (See Synthesis examples 2 and 3). 
Lee does not explicitly state the presence of multiple molecular weight distributions present in these examples (low Mw and High Mw polymer species), but reports an average molecular weight across all three species without giving a dispersity index value. 
Choi discloses several comparative examples in which the resin binder may be 12,000g/mol, such as in [0076]. Choi does not discuss the presence of different molecular weight resin binders.
Oh discloses a resin composition wherein the cardo binder may have a weight average molecular weight between 3000 and 20,000, and more particularly between 5000 and 10,000 (See [0033]). In [0029] Oh discloses the identities of preferred cardo resin compounds, and also that the resin may be created from an individual compound species or a mixture of those given.
In light of Lee, Choi, and Oh’s teachings, it would have been obvious before the effective filing date of the claimed invention to use the taught compositions in a combination of molecular weight resins to arrive at the claimed invention. Lee and Oh both give molecular weight ranges of their taught resins that encompass the instant claim’s two ranges, and give preferred embodiment ranges that narrow them further. Additionally, both Lee and Oh teach that the resin compositions made may be created by combining more than one species of cardo binder. As such, it would be facile for a person having ordinary skill in the art to take these teachings and consider a composition where the cardo resins are not of the same average molecular weight, and select ranges of desirable molecular weights from within the taught ranges of Lee and Oh to arrive at a system wherein one cardo binder is of a higher molecular weight and another cardo binder is of lower molecular weight as claimed. The refinement of the molecular weight range and the distribution of polymer molecular weights would directly affect variables such as the viscosity of the resultant composition and as such this refinement constitutes an optimization process via routine experimentation to arrive at an advantage in processing. 

Regarding Claim 4, Lee discloses a composition wherein the cardo binder resin may contain polymers of a weight-average molecular weight of 1000g/mol to 10,000g/mol, and more preferably between 2000g/mol and 4000/g/mol (Column 15, 54-59) as discussed above with regards to claim 2. Oh discloses a resin composition wherein the cardo binder may have a weight average molecular weight between 3000 and 20,000, and more particularly between 5000 and 10,000 (See [0033]) as discussed with regards to claim 2. In [0029] Oh discloses the identities of preferred cardo resin compounds, and also that the resin may be created from an individual compound species or a mixture of those given.
 Lee and Oh do not discuss embodiments wherein the claimed structure’s Y1 or Y2 is represented by the claimed Formula 4. 
This is met by Choi. Choi teaches a resin composition having a methacryloyl or acryloyl substituent on Ry – the presence of these substituents in the resin is coupled with the presence of a thiol-based siloxane adhesion promoter. Thiols readily react with methacryloyl and acryloyl moieties through a well-known Michael-addition reaction mechanism as discussed in A.B. Lowe, Polym. Chem., 5, 4820-4870 (2014), and as such a person having ordinary skill in the art would be able to envision products wherein the cardo resin taught in Choi has already reacted with the adhesive promoter from Choi to arrive at the claimed invention (See MPEP 2116.01), and knowing the adhesive properties of the promoter, could find motivation to select such a product in effort to gain an advantage such as increased substrate adhesion.
A person having ordinary skill in the art before the effective filing date of the claimed invention would have been able to combine the teachings of Lee and Oh (variable molecular weight ranges) with that of Choi (a composition wherein the reaction of two components would create a product mapping onto the claimed formula 4 compound) to arrive at the claimed invention. The selection of molecular weights for use in a composition, as discussed above in claim 2, is a matter of routine experimentation to optimize a result-affective variable in that the molecular weight range will affect the viscosity of the resultant composition. Likewise, a person having ordinary skill would recognize the properties of Choi’s composition could be tuned according to the molecular weight(s) of the resin contained therein. As such, Claim 4 is held obvious.

Regarding Claim 5, Lee discloses a composition wherein the cardo binder resin may be a mixture of three cardo binder polymers in Synthesis Example 2 (Column 21-23). In [0029] Oh discloses the identities of preferred cardo resin compounds, and also that the resin may be created from an individual compound species or a mixture of those given.
 Lee and Oh do not discuss embodiments wherein the claimed structure’s Y1 or Y2 is represented by the claimed Formula 3. 
This is met by Choi. Choi teaches a resin composition having a methacryloyl or acryloyl substituent on Ry in their claimed structure as discussed above with regards to claim 1, which reads on the claimed structure Formula 3.
It would have been obvious before the effective filing date of a person having ordinary skill in the art to combine the teachings of Lee, Oh, and Choi to arrive at the claimed invention. Even with the presence of the thiol-based silane adhesion promoter in Choi’s composition possibly reacting with Choi’s taught methacryloyl or acryloyl moieties, a person having ordinary skill would find it facile to think of a composition removing the adhesion promoter and thus keeping intact the taught moieties on Choi’s Ry substitution. Oh and Lee both give ample evidence to a person of ordinary skill that the resin composition need not be totally composed of a single species of cardo binder. To combine the teachings of Lee, Oh, and Choi in an attempt to reach an advantage in processability would be obvious to attempt – taking known products from each of the taught compositions and applying them to methodology supposed by both Lee and Oh (a mixture of multiple resins in the composition). As such Claim 5 is held obvious.

Regarding Claim 8, Lee teaches a composition wherein the cardo binders are present in 0.5-10 wt% of the composition (Claim 9), though Lee does teach an embodiment wherein the cardo binder resin is composed of multiple species of cardo resin as discussed above. Lee teaches a composition wherein the colorant (pigment) is present in 1-50% by weight, the initiator is present in 0.1-10% by weight, and the unsaturated monomer compound is present in 1-20% by weight. 
Choi teaches a composition having 1-20% binder resin, 1-20% unsaturated monomer (5-50% when based on the solid content of the resin composition) ([0064]), 0.1-20% initiator ([0042]), and 1-25% colorant by weight ([0029]). Choi additionally teaches that going higher than 20% by weight of monomer might cause issues with resolution – that the adhesion of the resin layer is excessive and the pattern is lost during development (0064). Choi does not teach the presence of multiple cardo binder resins.
Oh teaches a composition described in Claim 2, wherein the composition contains about 1% to about 30% by weight of cardo resin, 1% to about 30% by weight of an unsaturated reactive compound (monomer), about 0.1% to about 10% by weight of initiator species, and enough solvent to balance to 100%. Oh additionally teaches that going over the range of about 30% may cause resolution and adhesion issues (0035). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to take teachings from Lee, Oh, and Choi and combine them in a way that would arrive at the claimed invention. A person having ordinary skill would have recognized the teachings of Lee lend to a resin formulation containing more than one species of resin by chemical structure, and upon viewing the taught ranges for the components of Lee, Choi, and Oh would be able to determine viable ranges for the relative amount of ingredients in a formulation. Particularly with the use of “about 1%”, and other uses of “about” in the teachings of Oh, a person having ordinary skill in the art would deem it likely that the amount of a component needed, such as an initiator or monomer, needed in the composition is a matter of experimentation. As such, a person of ordinary skill would find it routine experimentation to extend the ranges taught by Lee, Choi, and Oh – even as Choi and Oh warn that exceeding their taught range may result in issues, because of the nature of the materials being worked with. Given the range of materials disclosed in preferred embodiments by Lee, Choi, and Oh, a person having ordinary skill would find it facile to test formulations they envisioned as being able to overcome the limitations proposed by Choi and Oh, particularly due to the nature of Oh’s teaching being bounded by “about” – as such there is flexibility to extend the range beyond Oh’s taught 30% of monomer or below Oh’s taught 0.1% of initiator. Such experimentation would constitute optimization around the processability of the final film – the adhesion of the film to a substrate and its resultant strength, an optimization that would impart an advantage over formulations that are not optimized. As such, there is motivation to combine and extend the ranges taught and claim 8 is held obvious.

Regarding Claim 9, Lee teaches a photoinitiator species in the composition as not being particularly limited so long as it generates radical species – specific families of compounds include acetophenones, biimidazoles, triazines, and oximes, further discussed with examples from Column 18 Line 26 – Column 19 Line 10.
The initiator as taught by Oh may be a photopolymerization initiator, radical polymerization initiator, and/or a mixture thereof, and exemplary families and species of initiator are given in [0036]-[0045].
The photopolymerization initiator as taught by Choi is most preferably a biimidazole compound. Specific embodiments of the biimidazole are given in [0027]-[0028].
It would have been obvious to use the taught initiators  or a combination of the initiators of Lee, Oh, and Choi to arrive at the claimed invention. The use of initiators in polymerization systems is well known and well documented in the art – a person having ordinary skill in the art would be able to select a photopolymerization initiator, radical initiator, or combination of the two, according to the chemistries present in their intended composition. As such, claim 9 is held obvious.

Claim(s) 3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (WO2019/194402, published 10/10/2019, see US 11130838 B2 for references), Choi et al (KR20090056014A, filed 06/03/2009), and Oh et al (US 2008/0090177, published 04/172008), and further in view of Kim et al (US 2016/0139507, published 05/19/2016), Kim et al (US 20190278173, published 09/12/2019), and Kiyoshi (WO 2015005546, published 01/15/2015).
	Regarding Claim 3, Lee, Oh, and Choi meet the claim limitations as discussed in Claim 1 and 2. However, they do not disclose specific amounts of species present in the composition – Lee does disclose that a synthesized embodiment (see above) contains three species of cardo resin, but only gives a claimed molecular weight. Lee’s teaching may comprise three resins in roughly equal amounts. Kim (US 2016/0139507 referred hereafter as Kim-507) and Kiyoshi do not teach separate embodiments of the resins by weight, but  the former claims that the resin may be of 500g/mol to 50,00g/mol (Claim 6) and the latter claims that the organic binder resin (which may be a cardo binder) may between 100g/mol and 100,00 g/mol (Pg 2, Line 45).
	Kim (US 20190278173, hereafter referred to as Kim-173 for clarity) teaches a set of embodiments wherein separate, structurally different species of cardo resin are synthesized and used separate and/or in combination in the final photosensitive composition – see Synthesis examples 1-8 and Comparative Example Table 1. E-1 through E-5, and E-7 are synthesized cardo resin species., wherein E-7 is lower molecular weight than all other E-resins. Across the compositions where E-7 is present with a resin higher in molecular weight, E-7 makes up  54-69.3% of the resin present out of the cardo resins present in the composition. Table 2  (see page 24) also teaches compositions containing a 1:1:1 (33% E-7) composition. 
	In light of the teachings of Lee Oh, Choi, and further in light of Kim-507, Kiyoshi, and Kim-173, it would have been obvious to combine a set of resins of low and high molecular weight resins in the wt% range claimed to arrive at the claimed invention before the effective filing date of the claimed invention. It would be facile for a person of ordinary skill to see the wide range of molecular weight teachings of the aforementioned references and the teachings of Lee and Kim-173 that a resin composition may combine two or more species of cardo polymer to arrive at a composition that features cardo polymer resin species of different molecular weights and select a range of wt% for one resin over the other. Since the molecular weight of the cardo resin is important to viscosity, there is motivation for a person of ordinary skill to select weight%s of cardo species to use in formulating a composition having optimal viscosity and processability for use. The optimization of this viscosity parameter directly affects the resulting composition – and an optimized composition may not suffer from defects like lack of cohesion or resolution, thus imparting an advantage to encourage optimization. The selection of optimal ranges of molecular weights and weight%s of the polymers used in the composition is routine experimentation for optimization of a result-effective variable. Claim 3 is thus held obvious.

	Regarding Claim 6, Lee, Choi, and Oh meet the claim limitations of claim 1 as discussed above. Lee discloses an acryl-based binder resin used in conjunction with the cardo resins (Claim 9). Choi and Oh do not disclose that an acrylic resin may be used with the cardo resins taught, and neither they nor Lee disclose a polyimide resin. Likewise, Kim-`173 and Kim-507 do not disclose polyimide resin, but do disclose the presence of acrylic resins used in conjunction with the cardo resin taught (For Kim-173, please see [0104]. For Kim-507, please see Claim 1.)
	Kiyoshi teaches a photosensitive composition comprising an organic binder resin, photopolymerizable monomer, initiator, solvent, and colorant (Pg 1, Lines 99-101). Kiyoshi teaches the organic binder resin may be composed of a cardo resin, an acrylic binder resin, a polyimide resin, a polyurethane resin, or a combination thereof (Pg 6, lines 213-216). 
	In light of Lee, Choi, and Oh, and further in light of Kim-173, Kim-507, and Kiyoshi’s teachings, it would have been obvious to combine a cardo resin with an acrylic based binder resin and a polyimide-based binder resin to arrive at the claimed invention. It would be facile for a person having ordinary skill in the art to seek to enhance the properties of a composition by blending together resins in pursuit of an optimized final product in terms of properties such as viscosity. Such a person would have been able to see the teachings of the aforementioned references and been able to combine them to arrive at the claimed invention in pursuit of a resin having particular properties as discussed. As such, claim 6 is held obvious.

Regarding Claim 7, Lee, Choi, and Oh meet the limitations of claim 6 as discussed above. Additionally, Lee discloses the acryl-based binder resin taught may be between 1000g/mol and 50,00g/mol (Column 18, Lines 6-9). Choi and Oh do not disclose acrylate resins used in combination with cardo resins in their taught compositions. Neither Lee, Choi, nor Oh disclose polyimide resins in their formulations. 
Likewise, Kim-`173 and Kim-507 do not disclose polyimide resin, but do disclose the presence of acrylic resins used in conjunction with the cardo resin taught (For Kim-173, please see [0104]. For Kim-507, please see Claim 1.) Kim -173 discloses the acrylic resin may be 32000 (Synthesis example 8). Kim-507 teaches the acrylic resin may be between 3000g/mol and 40,000g/mol (Claim 5).
Kiyoshi teaches that the organic binder resin may bet about 1000g/mol to about 100,000g/mol (Pg 6, Lines 219-220). Kim, as mentioned above with regards to Claim 6, teaches that the organic binder resin may be a cardo resin, acrylic resin, polyimide resin, polyurethane resin, or a combination thereof. 
It would have been obvious for a person having ordinary skill in the art to combine the teachings of the aforementioned references to arrive at the claimed invention. Such a person would be able, in light of the presence of acrylic resins in many of the teaching references and the explicit declaration of a cardo/acrylic/polyimide resin combination in Kiyoshi, to select a cardo resin, an acrylic resin, and a polyimide resin to combine together into a photosensitive resin composition as claimed. Furthermore, such a person would be able to select ranges of molecular weights from within the ranges taught by the references, and through routine experimentation be able to arrive at an optimal range of molecular weights for each resin species to be used in the composition to affect the viscosity and processability of the final composition. As such, claim 7 is held obvious.

Claim(s) 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (WO2019/194402, published 10/10/2019, see US 11130838 B2 for references), Choi et al (KR20090056014A, published 06/03/2009), and Oh et al (US 2008/0090177, published 04/172008), and further in view of Kim et al (US 2016/0139507, published 05/19/2016) and Yoshida et al (US 7784014, published 11/19/2009). 
Regarding Claim 10, Lee, Oh, and Choi meet the claim limitations as discussed with regards to claim 1. Additionally, Lee teaches in Column 19 Line 45 to Column 20 Line 44 a method of forming a pattern layer from the composition, wherein the composition has been exposed and developed to form a pattern layer on a substrate to be used in a display device. The device is then claimed in Claim 12. Oh and Choi both make mention of patterning their compositions to form black matrices and color filters (see Choi’s abstract and Oh’s Summary [0017]-[0018]) that can be used in display devices. 
Kim discloses the patterning of the taught composition into a layer (See Figs 1-8), and a color filter created from the patterned film (Column 1 Lines 58-59), and that such filters may be used in LCD displays (Background, Lines 28-33). 
Yoshida teaches an organic electroluminescent display panel wherein the panel includes a substrate, anode electrodes set on the substrate; a hole transport layer provided on the substrate on which the anode electrodes are set; banks provided in lines on the hole transport layer to define line-state pixel regions; an interlayer set in a line in the pixel region; a polymer organic EL layer set in a line on the interlayer in the pixel region; and a cathode electrode provided on the polymer organic EL layer (Abstract). Yoshida teaches that the layer forming the banks may be made of a polymer such as polyimide, so long as it is insulating (Column 6, Lines 24-45).
It would have been obvious before the effective filing date to combine the teachings of the aforementioned references to arrive at the claimed invention – a person having ordinary skill in the art would recognize that the insulating nature of the banks in Yoshida’s device makes it producible from any polymer composition that is insulating in nature. The formation of a patterned layer may include the formation of banks (pits) in the produced layer – and both Lee and Kim teach the formation of patterned layers from the compositions they teach, as well as the inclusion of such layers into a display device. As such, Claim 10 is held obvious.

Regarding Claim 11, Lee, Oh, Kim, and Choi teach the compositions taught may be used to form a patterned layer for use in a display device as discussed above. They do not teach that the device comprises a plurality of subpixels and that the pattern layer is a pixel defining layer configured to divide sub pixels from each other. 
This limitation is met by Yoshida, who discloses an electroluminescent display panel containing subpixels defined by banks  in a material layer that may be formed by a photolithographic method (see Column 6, Lines 24 – 50). The banks of Yoshida separate spaces so as to define discreet sub pixel regions (See Column 13, Lines 45-51). 
In light of the aforementioned references, it would have been obvious a person having ordinary skill in the art to arrive at the claimed invention. A person of ordinary skill would be able to use the disclosures from Lee, Kim, Oh, and Choi to arrive at a composition capable of producing a pixel defining layer through a photolithographic process, and with the teaching of Yoshida would be able to combine the composition with an exposure method to produce a patterned film used to define the pixels in a display device, wherein the pixels are divided into sub pixel regions separated by the patterning of the polymer. Such combination would constitute taking a known material (a composition taught by Lee, Kim, Oh, and Choi), applying a known process to it (patterning it to produce the taught subpixel-defining banks and thus a pixel defining layer as taught by Yoshida), and implementing it into a display device to produce a known product. As such, Claim 11 is held obvious. 

Regarding Claim 12, Lee, Oh, and Choi are silent on taper angles in the patterns resulting from their compositions, but meet the limitations of claims 1 and 10 as described above. 
	This limitation is met by Kim and Yoshida. Kim teaches that the pattern formed from the taught composition may have a taper angle greater than or equal to about 20 degree and less than about 60 degrees (See Column 22, Lines 50-57). Yoshida teaches that the banks defining the subpixel regions of the taught display panel are tapered, but does not disclose a particular tapering angle (See Column 6, Lines 25-36).
	In light of the teachings of the aforementioned references, it would have been obvious before the effective filing date of the claimed invention for a person having ordinary skill in the art to arrive at the claimed invention. Combining the teachings of Lee, Oh, and Choi (a composition and display device including a patterned layer) with those of Kim and Yoshida (a display device wherein the patterned layer has a tapered layer shape in the pattern for dividing pixels into subpixels) would constitute using a known product in with a known process (lithographic patterning) to create another known product (a display device). As such, Claim 12 is held obvious.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1,2,8, and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4 of copending Application No. 16/756,564 (reference application) Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons listed below:
Regarding Claim 1, the composition comprises the same ingredients as the reference claim 1 – a resin, a reactive unsaturated monomer, a pigment, an initiator, and a solvent. The skeletal structure of the cardo resin and substituents taught in Formulas 1-4 are identical. The differences between the two claimed resins comes in their substitutions – the instant resin composition lays claim to embodiments of alkyl, aryl, and related moieties having C1-C60 carbon atoms while the reference resin claims a broader scope of moieties and moieties having C1-C30 carbons. Additionally, the reference application uses the transitional phrase “comprising” to describe the ingredients of the claimed composition – and the ingredient (A) recites a resin “including a repeating unit”. The open-ended nature of this claim’s transitional phrases implies the composition may include more than just the claimed materials (See MPEP 2111.03). It would not be difficult for a person having ordinary skill to envision a composition having more than one resin with a repeating unit characterized by reference claims’ Formulas 1-4 and that the composition containing such a blend would be able to function. Such a composition would read directly on the instant claim.
In light of the reference application claim 1, it would have been obvious to arrive at the instant claim 1. The reference claim 1 details moieties having an extended range of carbon atoms over the reference claim’s ranges – but a person having ordinary skill would recognize that extension of those ranges (from C1-30 to C1-60, for example), would mark routine experimentation to optimize the viscosity and chemical compatibility of the composition components. As discussed above, a person having ordinary skill would recognize the open-ended nature of the transitional phrase used to describe the composition and envision a composition wherein “a resin including a repeating unit represented in Chemical formula 1…” means a resin wherein there are two species or more of the claimed repeating unit. 

Regarding Claim 2, The instant application recites two specific molecular weight ranges for the cardo resin blend disclosed. The reference application claim 2 details one cardo resin having a molecular weight between 1,000g/mol and 100,000g/mol. As polymers are never truly monodisperse, the reference composition inherently claims a blend including a set of polymers having between 3000-5000 and 7000-9000 molecular weight. A person having ordinary skill in the art, knowing that polymers are inherently not monodisperse and recognizing the open-endedness of the transitional phrases in reference claim 1 discussed above, would be able to envision the instant claim’s composition. 

Regarding Claim 8, the instant application’s Claim 8 is close to that of the reference application’s claim 3, save the substitution of the reference claim’s “…comprises: the resin including the chemical formula 1…” for the instant claim’s “wherein the two or more kinds of cardo binders (A) is contained…” The reference claim 3’s use of an open transitional phrase allows a person having ordinary skill to envision an embodiment wherein the resin contains more than one cardo binder having a unit represented by the chemical formula in the reference claim 1. As such a person having ordinary skill would find it obvious to arrive at the instant claim 8 from the reference claim 3.

Regarding Claim 9, the reference claim 4 claims a composition wherein the initiator includes a photopolymerization initiator, a radical initiator, or a combination thereof. The instant claim lays claim to an initiator comprising one or more of a photopolymerization initiator and a radical polymerization initiator. The inclusion of a combination thereof would lead a person having ordinary skill to envision an initiator comprising one or more of a photopolymerization initiator and a radical initiator (a combination of the two) as claimed in the instant application. As such, a person having ordinary skill would find it obvious to arrive at the instant claim 9 from the reference claim 4.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. It is well settled that it is unobviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

Conclusion
No Claim is Allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW PRESTON TRAYWICK whose telephone number is (571)272-2982. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P.T./Examiner, Art Unit 1737            /DUANE SMITH/                                                  Supervisory Patent Examiner, Art Unit 1737